Title: From Thomas Jefferson to Henry Dearborn, 15 August 1808
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Dear Sir 
                     
                     Monticello Aug. 15. 08.
                  
                  I inclose you letters from McLure & Keteltas, asking military appointment, also one recieved from your office from Govr. Hull. official information of continued acts of forcible & insurrectionary opposition to the embargo law on the Canada line, & a letter to that effect from Govr. Tomkins, have obliged me to authorise him to call out detachments of his militia. as he will go to the spot himself, I have left the details as to numbers & places to his discretion, desiring, to avoid the delays of consulting me at this distance, that he would do so with mr Gallatin who is on the spot, or yourself where it could be done without delaying the aids called for. I understand he is ready to convey the ground for the obstructions of their harbour whenever you designate it. I am informed that the channel, in the line of our forts is 90. f. deep. I do not know whether you have made up your mind as to the place of obstruction; but I have no doubt you give to the depth of water it’s due weight not only as to expence, but practicability. We agreed before I left Washington in April to renew our call on the states for their proportions of 100,000. militia, & for volunteers. I forgot, while at Washington last; to ask whether it was proceeding. it is incumbent on us, in the present uncertain state of our affairs, to be in all the readiness which the laws authorise. we have no interesting news yet from England. I salute you with constant affection & respect.
                  
                     Th: Jefferson 
                     
                  
               